Citation Nr: 0217431	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for 
the cause of the veteran's death as a result of VA 
treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002) for carcinoma of the rectum, with 
staph infection, as a result of VA treatment (for accrued 
purposes only).

4.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This appeal arose from a January 1998 rating decision of the 
Huntington, West Virginia, Department of Veteran Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  In November 2000, the Board of Veterans 
Appeals (Board) remanded this case to the RO for additional 
evidentiary development.  This case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The cause of the veteran's death, as noted on the death 
certificate, was metastatic colorectal cancer; contributing 
to, but not causing death, were Type II diabetes mellitus 
and obesity.

2.  At the time of his death, the veteran was service-
connected for bilateral hearing loss and tinnitus.

3.  The metastatic colorectal cancer was not etiologically 
related to the service-connected bilateral hearing loss and 
tinnitus.

4.  The veteran received treatment at a VA facility from 
1993 to November 1997; metastatic colorectal cancer was 
diagnosed in November 1993.

5.  No disease or injury of service origin played any part 
in the veteran's death.

6.  Prior to his death, the metastatic colorectal cancer had 
not been shown to be an additional disability or an 
unnecessary consequence of VA treatment.

7.  The veteran's death has not been shown to be the result 
of VA treatment.

8.  The veteran's death was not caused by a service-
connected disability, nor was there a service-connected 
permanent and total disability at the time of his death.


CONCLUSIONS OF LAW

1.  Metastatic colorectal cancer was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2002).

2.  A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).

3.  The veteran's death was not shown to be the result of VA 
medical treatment within the meaning of applicable laws and 
regulations.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2002).

4.  The veteran's metastatic colorectal cancer was not shown 
to be the result of VA medical treatment within the meaning 
of applicable laws and regulations (for accrued purposes 
only).  38 U.S.C.A. § 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1998).

5.  The appellant lacks entitlement under the law to 
educational assistance pursuant to 38 U.S.C.A. Chapter 35.  
38 U.S.C.A. Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has claimed that the veteran's death from 
metastatic colorectal cancer was the direct result of VA's 
alleged failure to diagnose his condition in a timely 
fashion.  Therefore, she believes that service connection 
should be awarded to the cause of the veteran's death.  She 
has also argued that the veteran had a claim pending at the 
date of his death for service connection for his cancer as a 
result of VA treatment.  She believes that that evidence 
showed entitlement to the benefit sought at the time of his 
death and that service connection should be awarded for his 
cancer for accrued purposes.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The death certificate indicates that the veteran's cause of 
death was metastatic colorectal cancer.  Contributing to, 
but not causing death, were Type II diabetes mellitus and 
obesity.  No autopsy was performed.  At the time of death, 
he was service-connected for bilateral hearing loss, 
evaluated as 40 percent disabling and tinnitus, evaluated as 
10 percent disabling.

A review of the veteran's service medical records note no 
mention of any type of cancer.  Various VA examinations 
conducted throughout the 1960's to the 1970's also make no 
reference to this disorder.

The veteran was seen by VA in February 1982 for complaints 
of rectal bleeding.  His stool was black and the hemaoccult 
test was positive.  Testing revealed a diagnosis of rectal 
fissure.  A February 1984 VA examination also noted the 
diagnosis was a rectal fissure.

On May 25, 1993, the veteran presented at a VA facility with 
complaints of rectal bleeding.  This complaint had been 
present for the past two weeks and occurred on a daily 
basis.  A barium enema revealed minimal diverticulosis.  The 
test was otherwise negative.  He was seen on June 9, 1993 in 
the surgery clinic, by which time the bleeding had stopped.  
He was scheduled for a follow-up appointment on August 18, 
1993, at which time, it is documented that he refused to 
undergo any further procedures.  In November 1993, he 
complained of abdominal pain and painful defecation with 
frequent rectal bleeding.  On November 19, 1993, he had a 
colonoscopy; the biopsy confirmed the diagnosis of rectal 
cancer.  He was admitted from November 29 to December 21, 
1993; he underwent an abdominoperineal resection and removal 
of a rather large pannus.  The pathology report revealed 
infiltrating, poorly differentiated mucinous adenocarcinoma 
which was through the bowel on into the mesenteric fat.  32 
of 43 nodes were positive for metastatic adenocarcinoma.  
The only post-operative complication was a small amount of 
discharge from the perineal wound.  Cultures revealed two 
species of Staph aureus, both of which were extremely 
susceptible to antimicrobials.  In April 1994, he developed 
an infection at the site of the Mediport, which was removed 
in July 1994.

A VA medical opinion from the Staff Oncologist was then 
obtained.  This physician traced the history of the 
veteran's illness as noted above.  It was then stated that 

Had the patient agreed to a colonoscopy or x-rays 
on August 18, the cancer would likely have been 
detected and may not have progressed to the extent 
that was found on December 6.  However, his 
refusal to undergo testing at that time was his 
decision & was contrary to medical advice.  I do 
not (emphasis in the original) see a failure to 
timely diagnose in this case.

The veteran testified at a personal hearing in July 1997.  
He stated that he had received inappropriate medical 
attention from VA.  He said that the doctors were covering 
up for themselves.  He denied having refused to take tests; 
rather, he stated that the doctor had canceled the tests, 
assuming that he had already had it done.  He claimed that 
he had had symptoms from 1982 to 1993.  It was noted during 
the hearing that the judge in a claim filed by the veteran 
pursuant to the Federal Torts Claims Act had found the 
veteran responsible because he had refused testing.

The file also contained depositions taken from the veteran's 
VA doctors in 1994 as part of his claim under the Federal 
Torts Claims Act.  These physicians stated that the veteran 
had refused to undergo additional testing in August 1993 
against their advice.  They stated that not every person who 
has rectal bleeding has cancer and that a colonoscopy was 
not necessarily indicated based upon his presenting symptoms 
in May 1993.  Moreover, it was noted that if the cancer had 
been microscopic in May and June 1993, a colonoscopy would 
not have detected it.

After the veteran's death, the RO attempted to obtain the 
emergency room reports from the veteran's date of death.  
The private hospital responded in May 2001 that, before any 
records could be released, the appellant had to provide 
proof that she had executorship.  The RO contacted the 
appellant on August 16, 2001, requesting that she provide 
such evidence; she never responded.

In August 2002, the VA obtained another medical opinion.  It 
was noted that the veteran was known to have a rectal 
fissure and anal spasms back to 1982.  On November 29, 1993 
a colonoscopy showed mucinous adenocarcinoma for which he 
underwent an abdominoperineal resection.  Postoperatively, 
he had a MRSA infection involving his Mediport site, which 
was removed in July 1994.  It was then stated that 

The issue of early diagnosis of cancer is 
understandable.  However, there is not adequate 
evidence that the delay in treatment would have 
made any significant alteration in the outcome 
because:  1) of the result of the medical staff; 
2) responsibility was equally shared by the 
patient and 3) the disease at that period of time 
in August was, as likely as not, advanced.

He was not likely service-connected for either 
cancer of the colon or for diabetes mellitus 
having served, as best as I can determine from his 
record, in Europe.

The barium enema on June 2nd, 1993 may very well 
have been a false negative and the total clinical 
picture complexed by his anal fissure, which 
caused pain and spasms, and by his weight.  His 
infection requiring his mediport removal may have 
been effected by the fact that he did have 
diabetes with slightly increased instance of 
infection in diabetics, but an equal or greater 
factor would have been his size and by the weight 
of this veteran affecting the obliteration of dead 
space where the mediport was placed.  The MRSA 
infection was cleared with the removal of the 
mediport and was not a factor in his demise.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2002).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994); but see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) (indicating that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1) (2002).  Compensation will not be payable for 
the continuance or natural progress of diseases or injuries 
for which hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (2002).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of hospitalization or 
medical treatment and not merely coincidental therewith.  
The mere fact of aggravation alone will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (2002).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2002).

A surviving spouse is entitled to dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 if the following 
conditions are met:  if the veteran 1) was discharged from 
service under conditions other than dishonorable, or died in 
service, and 2) has a permanent total service-connected 
disability; or 3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death; or 4) died as a result of a service-connected 
disability.  


Analysis

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 C.F.R. § 3.159(2002)).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances and the 
duty to notify a veteran of the laws and regulations used in 
the appeal and of the need to submit evidence to 
substantiate the claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in October 2002, the appellant and her 
representative were provided a supplemental statement of the 
case (SSOC), which informed them of the provisions of 
38 C.F.R. § 3.159 (2002).  Therefore, the RO has met the 
requirements of notice and development required under the 
new regulations.  Moreover, it is noted that this case was 
remanded by the Board for additional development.  The RO 
had been instructed to get a release from the appellant 
authorizing the release of the records of the veteran's 
final treatment at the emergency room of a private hospital.  
In May 2001, the hospital indicated that they needed proof 
of the appellant's executorship before they could release 
records in her behalf.  On August 16, 2001, the appellant 
was contacted by the RO and asked to provide this proof.  
She never responded to this request.  When the case was 
certified to the Board in October 2002, she was informed 
that she could submit additional evidence.  Since the 
appellant has been provided with the appropriate laws and 
regulations pertaining to notice and the duty to assist, and 
because the RO has made all reasonable efforts to obtain all 
relevant information, it is found that further development 
is not needed to meet the requirement of VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is 
found that entitlement to service connection for the cause 
of the veteran's death is not warranted.  The condition that 
caused the veteran's death, namely metastatic colorectal 
cancer, was not present in service.  Since this condition 
was not present in service, there is no basis upon which to 
grant service connection on a direct basis.  There is also 
no evidence that the veteran's cause of death was 
etiologically or causally related to his service-connected 
disorders, a bilateral hearing loss and tinnitus.  
Therefore, it is found that the disability causing death was 
not the result of a service-connected disability.  Nor is 
there any objective indication that the veteran's service-
connected bilateral hearing loss or tinnitus contributed to 
his death.  As a consequence, it is found that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.

It is also found that entitlement to service connection for 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 is not warranted.  Since this claim 
was filed after October 1, 1997, there must be a showing of 
negligence or fault on the part of VA for recovery of 
benefits.  In the instant case, no such fault has been 
identified, despite the assertions of the appellant that VA 
failed to timely diagnose the veteran's condition.  The 
records indicate that the veteran, despite medical advice to 
the contrary, refused to undergo additional testing in 
August 1993.  The physician's had testified under oath in 
1994 (as part of the veteran's suit under the Federal Torts 
Claims Act) that the veteran had refused to undergo further 
procedures.  This testing might have found his cancer 
earlier.  However, even if this testing had been done, the 
August 2002 medical opinion indicated that it was likely 
that the veteran's disease was already advanced and that a 
diagnosis in August 1993, as opposed to November 1993, would 
have had no significant effect on the outcome of his disease 
process.  Therefore, there is no evidence that VA was 
negligent in its treatment of the veteran.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death pursuant to 38 U.S.C.A. § 1151.

The appellant has also argued that the evidence in the file 
at the time of the veteran's death had established 
entitlement to service connection for additional disability, 
namely metastatic colorectal cancer, under the provisions of 
38 U.S.C.A. § 1151 and that this benefit should be awarded 
for accrued purposes.  However, a careful review of the 
evidence of record does not indicate that entitlement had 
been established at the time of his death.  A medical 
opinion from the Staff Oncologist had indicated that the 
veteran had refused to undergo additional testing against 
medical advice and that this refusal had resulted in VA not 
diagnosing his cancer until November 1993.  It was opined 
that there was no evidence of a failure on the part of VA to 
timely diagnose the veteran's condition.  Therefore, it 
cannot be found that the veteran's condition was the result 
of VA medical treatment.  As a consequence, it is found that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for the 
veteran's metastatic colorectal cancer under 38 U.S.C.A. 
§ 1151 (for accrued purposes only).

Finally, the appellant has claimed entitlement to 
educational assistance under 38 U.S.C.A. Chapter 35.  
However, at the time of his death, permanent total service-
connected disability was not in existence.  Furthermore, 
service connection for the cause of the veteran's death has 
not been established.  Therefore, it is found that the 
appellant has not established entitlement under the law to 
the benefit sought.  In instances such as this where the law 
is dispositive, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
carcinoma of the rectum, with staph infection, as a result 
of VA treatment (for accrued purposes) is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

